DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/20 has been entered.
Response to Arguments
The amendments filed 10/13/20 have been entered. 

Applicant’s arguments have overcome the previous grounds of rejection over Scott (US 3598183 A) and necessitated the new grounds of rejection presented below. The claims in question are now rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US 20090101345 A1), in view of Scott (US 3598183 A). 

Claim Objections
Claim 16 is objected to because of the following informalities:  
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 11 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 14 recites the limitation "the ramp section". However, it appears that this component is first introduced as “a ramped section”. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends introduce the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US 20090101345 A1), in view of Scott (US 3598183 A).

Regarding claim 1, Moffitt teaches a well tool in a well operation performed in a borehole, comprising: 
a first component (Fig 3A-3B, inner string 43 including 57, 59, and 61), including a rotating disintegrating device configured to drill a borehole of a specified size (Para 0040, “drill bit 61”, Para 0015, “drill bit deepening the well”; Fig 3B, the drill bit is at least capable of rotating with the drill string); 
a second component (Fig 3A-3B, liner string 15) having a passage for receiving the first component (Fig 3A-3B, liner 15 has a central bore through which the first string is deployed); 
at least one anchor on the first component (Para 0038, Fig 3B, axial locks 47), and 
(Fig 3B, annular recess 51) formed on an inner surface defining the passage of the second component (Fig 3B, recess 51 is on the inner surface of the nipple 21 of liner 15) and configured to receive the at least one anchor (Para 0038, “extend axial locks 47 into an annular recess 51 in profile nipple 21”). 
Moffit is silent on the recited particulars of the profile and anchor. 
Scott teaches wherein at least one of the at least one profile and the at least one anchor includes a ramp section (Fig 6, ramp section 43d of profile of the liner connector body 30), the ramp section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with a longitudinal axis of the borehole (Fig 6, 43d is ramp section which has a ramp tangent formed with a longitudinal axis of the borehole and therefore forms an angle inherently).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moffitt by using the anchor and profile structure as disclosed by Scott because Scott provides specific structural means “for releasably connecting the connector means 17 in the pipe string S and the connector body 30 of the liner L” (Column 5, lines 44-46) which would be necessary to implement what is only generically taught in Moffit. Furthermore, it would be a combination of prior art elements according to known methods to yield predictable results (connecting a pipe with a surrounding liner).  
Moffit as modified by Scott is silent on the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees.
(Fig 5, ramp profiled 43d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moffit as modified by Scott by having the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, in implementing the invention of Moffit as modified by Scott, one of ordinary skill would be required to select an angle. Applicant has recited such a large numerical range that a significant number of the angles which one may select in attempting to implement the invention of Scott would fall within the recited range. Further still, Scott clearly depicts an angle less than 90 degrees (as that would be perpendicular with the longitudinal axis), the selection of an angle larger than one degree would be obvious such that there is adequate slope to assist in directing the anchor into the slot. 

Regarding claim 2, Moffitt as modified further teaches a wherein the ramp section protrudes from the inner surface of the second component (Fig 5, 6 of Scott, where 43d protrudes from inner surface of liner L), the ramp section defining a ramp surface configured to guide the at least one anchor to a predetermined alignment with (Fig 5/6 of Scott, 43d is configured to guide anchor 44 of the first component as seen in Fig 7 in that should anchor 44 contact the ramp it will be led to 43a).  

Regarding claim 3, Moffitt as modified further teaches wherein the predetermined alignment is a circumferential alignment (See Fig 5/6 of Scott, where there is circumferential alignment of 44 between Fig 5 and movement to the left in Fig 6).  

Regarding claim 4, Moffitt as modified further teaches wherein the ramp contour is defined by at least one of (i) a curve, (ii) a straight line, (iii) a plurality of different curves, (iv) a plurality of straight lines having different slopes, and (v) a combination of at least one curve and at least one straight line (Fig 7 of Scott, where 43d where ramp contour is a straight line).  

Regarding claim 5, Moffitt as modified further teaches wherein the at least one profile in the second component comprises at least one cavity that receives the at least one anchor (Fig 6 of Scott, where pin 44/anchor is residing in the at least one cavity of liner’s connector housing 30 at the end of profile 43b).  

Regarding claim 6, Moffitt as modified further teaches wherein the at least one anchor including a radially extending member that is one of (i) fixed, and (ii) retractable (Fig 3B of Moffitt, anchor 47 is shown as radially extending, the limitation permitting the anchor to be “fixed” or “retractable” covers all possibilities for the anchor).  

Regarding claim 7, Moffitt as modified further teaches wherein the first component has a plurality of anchors and the second component has a plurality of associated profiles (Fig 3B of Moffitt, there are at least two anchors 57 and two annular recesses 51 shown).  

Regarding claim 8, Moffitt as modified further teaches wherein the plurality of anchors comprises at least one of a weight anchor and a torque anchor (Para 0038 of Moffitt, “Axial locks 47 also enable the inner string to support the weight of at least a portion of liner string 15” and thus constitute at least a weight anchor).  

Regarding claim 9, Moffitt as modified further teaches wherein the first component is a drill string comprising a bottom hole assembly (Fig 3A-3B of Moffitt, inner string 43 including 57, 59, and 61) and the second component is a liner assembly (Fig 3A-3B of Moffitt, liner string 15).  

Regarding claim 10, Moffitt as modified further teaches wherein the at least one profile includes a first shoulder (Fig 6 of Scott, first shoulder immediately above pin 44), the first shoulder is oriented circumferentially in relation to the longitudinal axis of the borehole, the first shoulder is configured to engage the at least one anchor, the at least one anchor applying an axial loading to the first shoulder (Fig 6 of Scott, the first shoulder as defined is circumferentially oriented relative to the longitudinal axis of borehole. While in the position, the anchor is configured to apply an axial load to the first shoulder).  

Regarding claim 11, Moffitt as modified further teaches wherein the at least one profile includes a second shoulder (Fig 6 of Scott, second shoulder indicated at 43b), the second shoulder is oriented substantially axially in relation to the longitudinal axis of the borehole, the at least one anchor applying a torque loading to the axially oriented second shoulder (Fig 6 of Scott, second shoulder as defined is in axial alignment with longitudinal borehole axis and capable of applying torsional/rotational loading).  

Regarding claim 12, Moffitt as modified further teaches Moffit as modified by Scott is silent wherein the acute angle is smaller than 70 degrees.
Scott does teach a ramp section with inherently an angle (Fig 5, ramp profiled 43d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moffit as modified by Scott by having wherein the acute angle is smaller than 70 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, in implementing the invention of Moffit as modified by 

Regarding claim 13, Moffit as modified by Scott is silent wherein the acute angle is smaller than 50 degrees.
Scott does teach a ramp section with inherently an angle (Fig 5, ramp profiled 43d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moffit as modified by Scott by having wherein the acute angle is smaller than 50 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, in implementing the invention of Moffit as modified by Scott, one of ordinary skill would be required to select an angle. Applicant has recited such a large numerical range that a significant number of the angles which one may select in attempting to implement the invention of Scott would fall within the recited range. Further still, the selection of an angle smaller than 50 degrees would be obvious 

Regarding claim 14, Moffitt teaches a method for performing an operation in a borehole using a well tool that has a first component (Fig 3A-3B, inner string 43 including 57, 59, and 61) and a second component (Fig 3A-3B, liner string 15), comprising: 
forming at least one profile in the second component (Fig 3B, annular recess 51), 
disposing at least one anchor on the first component (Para 0038, Fig 3B, axial locks 47); and 
axially moving the first component relative to the second component until the at least one anchor and the at least one profile align the first component and the second component in a predetermined alignment (Para 0038, “extend axial locks 47 into an annular recess 51 in profile nipple 21”, Fig 3B, recess 51 is on the inner surface of the nipple 21 of liner 15 and axial lock 47 is on the first component), 
wherein the first component includes a rotating disintegrating device configured to drill a borehole of a specified size (Para 0040, “drill bit 61”, Para 0015, “drill bit deepening the well”; Fig 3B, the drill bit is at least capable of rotating with the drill string).  
Moffit is silent on the recited particulars of the profile and anchor. 
Scott teaches the at least one profile including a ramped section (Fig 6, ramp section 43d of profile of the liner connector body 30), the ramp section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with (Fig 6, 43d is ramp section which has a ramp tangent formed with a longitudinal axis of the borehole and therefore forms an angle inherently).  
Moffit as modified by Scott is silent on the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees.
Scott does teach a ramp section which inherently has an angle, which appears to be depicted as larger than 1 degree and smaller than 90 degrees (Fig 5, ramp profiled 43d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Moffit as modified by Scott by having the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, in implementing the invention of Moffit as modified by Scott, one of ordinary skill would be required to select an angle. Applicant has recited such a large numerical range that a significant number of the angles which one may select in attempting to implement the invention of Scott would fall within the recited range. Further still, Scott clearly depicts an angle less than 90 degrees (as that would be perpendicular with the longitudinal axis), the selection of an angle larger than one degree would be obvious such that there is adequate slope to assist in directing the anchor into the slot. 
(Para 0040 of Moffitt, “if some rotation is required in order to get drill lock tool 45 to properly engage profile nipple 21 after it has landed, the operator can rotate drill lock tool 45 by rotating lower drill string 45”; Fig 7 of Scott, anchor 44 is entered into 43a, by opening left by ramp 43d).  

Regarding claim 16, Moffitt as modified further teaches wherein a circumferentially oriented shoulder at least partially circumscribes the second component and further comprising applying an axial loading to the circumferentially oriented shoulder using the at least one anchor (Column 5, 62-66 of Scott movement of pins 44 engage shoulder/section 43a and pull downward/apply axial load to connector body 30 of liner L).

Regarding claim 17, Moffitt as modified further teaches wherein the at least one profile has an axial shoulder oriented axially in relation to the longitudinal axis of the borehole (Fig 7 of Scott, shoulder 43c), and further comprising applying a torque loading to the axial shoulder using the at least one anchor (Fig 7, Column 6, lines 18-21 of Scott where string S is manipulated so that pin 44 is traversed through 43c, 43c in being used as a circumferential guide would experience at least some torque).  

Regarding claim 18, Moffitt as modified further teaches wherein the predetermined alignment is a circumferential alignment (Fig 7 of Scott, pin 44 is brought into circumferential alignment at the lower end of slot 43a in that further circumferential movement would be inhibited at that point).  

Regarding claim 19, Moffitt as modified further teaches wherein the second component has at least one cavity defined by the inner surface (Fig 3B of Moffitt, recess 51 is on the inner cavity of nipple 21).  

Regarding claim 20, Moffitt as modified further teaches extending the at least one anchor into the at least one cavity (Fig 3B of Moffitt, axial lock 47 extends into the cavity; Para 0038, “extend axial locks 47 into an annular recess 51 in profile nipple 21”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676